IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-13-00139-CR

SHAVONDA WASHINGTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the County Court at Law
                              Navarro County, Texas
                            Trial Court No. C34396-CR


                        SECOND ABATEMENT ORDER


       The appellant’s brief is again overdue in this appeal. In an August 8, 2013 order,

we had abated this case for a hearing in the trial court to determine why the appellant’s

brief had not been timely filed.

       In the August 28, 2013 hearing, appellant’s counsel represented to the trial court

that he would file a motion for extension of time the following day and that appellant’s

brief would be filed by September 3, 2013. The motion was filed and requested an

extension of time until September 3, 2013.       After the brief was not received by
September 3, 2013, we granted the motion in part and extended the deadline until

September 17, 2013, with the following notation: “Absent extraordinary circumstances,

no further motions for extensions of time to file the appellant’s brief will be

entertained.”

       To date the appellant’s brief has not been filed, and appellant’s counsel’s failure

to file it or a motion has again necessitated the abatement of this appeal for a hearing in

the trial court.

       We abate this appeal to the trial court to conduct any necessary hearings within

21 days of the date of this order in accordance with Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 10, 2013
Do not publish




Washington v. State                                                                  Page 2